Citation Nr: 1036374	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-29 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder to 
include chronic obstructive pulmonary disease (COPD) and 
pulmonary fibrosis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a respiratory 
condition.

In April 2010, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  At the 
hearing, the Veteran indicated that there may be outstanding 
medical records that he wished to obtain in support of his claim.  
He also provided a waiver of RO consideration of any new evidence 
submitted to the Board.  Thereafter, the record was held open for 
60 days to afford the Veteran an opportunity to submit additional 
evidence.  The 60-day period has since lapsed and no additional 
evidence has been received.  As such, the Board may proceed with 
appellate review.  


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
respiratory disorder to include COPD and pulmonary fibrosis had 
its onset in service or is otherwise related to the Veteran's 
active military service.


CONCLUSION OF LAW

A respiratory disorder to include COPD and pulmonary fibrosis was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim of entitlement to service 
connection for a respiratory disorder, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in April 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate his service connection claim.  The 
letter also informed him of the evidence that VA would seek to 
obtain and provided examples of the types of evidence he could 
submit.  The Veteran was advised to send any medical reports that 
he had, and told that it was ultimately his responsibility to 
support the claim with appropriate evidence.  In addition, the 
letter provided the Veteran with notice concerning the assignment 
of disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service personnel records and service 
treatment records are in the claims file.  Private medical 
records, as well as Social Security Administration (SSA) records, 
have also been associated with the file.  The claims file 
contains numerous VA medical records, to include records dated in 
1988 and 1990 from the VA Medical Center (VAMC) in Pittsburgh.  
The claims file reflects that the Veteran's records from the 
Pittsburgh VAMC were transferred to the Tampa VAMC in 1999.  
Treatment records from the VA Outpatient Clinic in Port 
Ritchey/Pasco and James A. Haley Veterans' Hospital in Tampa have 
been obtained.  At the April 2010 Travel Board hearing, the 
Veteran testified that he was seen at a VA facility in Norwalk, 
Ohio in February 1970 and subsequently treated by a private 
physician, Dr. Krass, in Texas from 1971 to 1986.  The Board 
notes that treatment records from Dr. Krass were previously 
associated with the record in 1990.  As to the Veteran's VA 
treatment in Norwalk, it is noted in the claims file that the VA 
outpatient clinics located near Norwalk are under the 
jurisdiction of the Cleveland VAMC and that a request for records 
from the Cleveland VAMC resulted in a negative response.  The 
Veteran was notified accordingly in the August 2008 statement of 
the case (SOC).  In addition, the record was held open for 60 
days to accord the Veteran the opportunity to submit additional 
evidence in support of his claim.  No additional evidence has 
been received.  As such, the Board concludes that VA has 
fulfilled its duty to assist the Veteran in obtaining evidence 
necessary to substantiate his claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when necessary to decide a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The probative value of 
a medical opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

The RO obtained a VA medical opinion in June 2008.  Contrary to 
the assertions made by the Veteran's representative at the April 
2010 Travel Board hearing, the Board finds this opinion to be 
comprehensive and sufficient for purposes of addressing whether 
the Veteran's pulmonary condition can be directly attributed to 
service.  In this regard, it is noted that the opinion was 
rendered by a physician following a complete review of the claims 
file.  A summary of the Veteran's relevant medical history was 
provided.  The examiner laid a factual foundation for the 
conclusion that was reached.  As discussed in more detail before, 
the examiner's opinion that the Veteran's pulmonary condition is 
attributable to his history of tobacco abuse rather than to 
service is well-supported by the medical evidence or record.  The 
Board, therefore, concludes that the June 2008 medical opinion is 
adequate upon which to base a decision in this case.  See Nieves-
Rodriguez, supra.  Further opinion or examination is not needed 
on this claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be associated 
with the Veteran's military service.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Law, Evidence and Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

A disease associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of service 
at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A veteran who served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- onset 
diabetes); Hodgkin's disease; multiple myeloma; non- Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has determined that a presumption of service 
connection is not warranted for any disease not affirmatively 
named in the presumptive list.  See Fed. Reg., 72 FR 32395 (June 
12, 2007).  COPD and pulmonary fibrosis are not on the list of 
diseases presumptively associated with herbicide exposure.  See 
38 C.F.R. § 3.309(e).  Based on the law, the Veteran cannot 
benefit from the presumption, regardless of whether he was 
exposed to herbicides in service.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  The United States Court of Appeals for Veterans Claims 
has specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

In order to establish service connection for the claimed 
disorder, there must generally be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, will be accepted as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in such service in the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval, or air 
organization of the United States during a period of war.  38 
U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. § 3.304(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Every 
reasonable doubt in these service connection cases will be 
resolved in favor of the veteran, and may only be rebutted by 
clear and convincing evidence. 38 U.S.C.A. § 1154(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is seeking service connection for a respiratory 
condition to include COPD and pulmonary fibrosis.  For the 
reasons set forth below, the Board finds that the preponderance 
of the evidence is against his claim.

As an initial matter, the record establishes that the Veteran 
currently has a respiratory disorder.  VA and private medical 
records reflect longstanding treatment for respiratory problems 
and show that he has been diagnosed with COPD and pulmonary 
fibrosis.  Given that the Veteran has presented medical evidence 
of a current disability, thereby satisfying the first element of 
service connection, the question that follows is whether there is 
sufficient evidence of an in-service disease or injury. 

The Veteran contends that he was treated for severe respiratory 
problems in service during basic training and placed on profile 
for this condition.  See Statement In Support of Claim, May 2007; 
Notice of Disagreement, September 2007; Travel Board hearing 
transcript, April 2010 at 6-7.  He also alleges that he was 
exposed to various gases and artillery fire/gun smoke in Vietnam, 
which in turn caused breathing problems and made his lungs burn.  
See Veteran's statement, December 2009; Travel Board hearing 
transcript, April 2010 at 24.  

Service treatment records reveal that the Veteran was 
hospitalized for a couple days in February 1968 for an acute 
upper respiratory infection.  The Veteran's DD Form 214 shows 
that his military occupational specialty was a cook.  The form 
does not list any awards (e.g., a Purple Heart or Combat 
Infantryman Badge) that would be indicative of combat service.  
There is no other evidence showing that the Veteran engaged in 
combat.  As such, the Veteran is not entitled to the benefit of 
the combat presumption under 38 U.S.C.A. § 1154(b).  As shown in 
the service treatment records, the Veteran was treated for 
symptoms of chest pain, shortness of breath and chronic cough in 
October 1969.  A chest X-ray was negative.  The impression was 
subacute bronchitis.  The Veteran was advised to discontinue 
smoking.  At separation examination in February 1970, the lungs 
and chest were found to be normal upon clinical evaluation and 
the results of a chest X-ray were negative.  

The foregoing evidence does not demonstrate that the Veteran had 
a chronic respiratory disease in service.  Although symptoms of 
breathing difficulties and chest pain were noted in February 
1968, there is no indication that these symptoms were chronic.  
Indeed, the diagnosis was an acute upper respiratory infection.  
To the extent the Veteran service personnel records indicate that 
he served in Vietnam not only as a cook but also a cannoneer as 
well, and to the extent the Veteran alleges exposure to gases and 
gun smoke in Vietnam, there is still no evidence of an injury 
resulting from any such exposure.  At most, the Veteran's 
complaints of chest pain and shortness of breath in October 1969 
are shown to be associated with a single episode of subacute 
bronchitis.  There is no mention of gas or gun smoke exposure in 
the service treatment records, and as noted above, a chest X-ray 
was negative.  In short, the Veteran is not shown to have had a 
chronic lower respiratory infection or other related pulmonary 
condition at any time during service.  Furthermore, his February 
1970 separation examination report is negative for any findings 
of a respiratory disorder; in fact, it indicates that a chest X-
ray was taken and that the results of such were negative.  Also, 
lungs and chest were documented as normal on clinical evaluation.  
Altogether, the service treatment records are negative for any 
documented gas or gun smoke exposure and for any complaints or 
findings of a chronic lung condition.  

The claims file was referred to a VA examiner in June 2008 for a 
medical opinion as to whether the Veteran's current pulmonary 
condition is etiologically related to his medical treatment in 
service.  It was noted that the Veteran had a 50 pack a year 
smoking history and that a recent nursing note from November 2007 
indicated that he was still a current smoker at the time.  The 
examiner gave the opinion that the Veteran's current pulmonary 
condition was not caused by or a result of his medical treatment 
in service.  The examiner explained that the Veteran was seen for 
bronchitis only in service and that this did not cause his 
COPD/pulmonary fibrosis.  His current condition was related to 
his longstanding smoking history and not any treatment in 
service.  Significantly, the examiner noted that the Veteran had 
a normal pulmonary examination upon discharge in 1970 and no 
pulmonary complaints at the time.  

Taking into account all of the relevant evidence of record, the 
Board finds that the preponderance of the evidence is against a 
finding that the Veteran's COPD and pulmonary fibrosis are 
related to service.  As previously discussed, there is no 
documented evidence of any gas or gun smoke exposure in Vietnam, 
nor is there evidence of any chronic pulmonary condition in 
service.  If anything, the evidence shows that the Veteran has a 
longstanding history of tobacco abuse dating back to service and 
that he had been advised in October 1969 to quit smoking.  The 
Board has considered the Veteran's self-reported continuity of 
symptomatology of shortness of breath since service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   However, 
the Board must also consider the fact that the Veteran is 
recalling events that occurred decades ago.  In this case, the 
June 2008 VA opinion ruled out a link between the Veteran's 
current pulmonary condition and his medical treatment in service.  
This opinion is the only competent evidence of record addressing 
whether the Veteran's respiratory disorder is related to anything 
of service origin.  Therefore, while the Veteran's statements are 
within his competence to make, and are of some probative value, 
the Board ultimately places more probative weight on the opinion 
of the competent medical professional, as her findings are 
consistent with and supported by the medical evidence of record.

While the Veteran's VA and private medical records are completely 
silent with regard to service, they do highlight his extensive 
history of tobacco abuse.  For instance, a private treatment 
record dated in July 2003 reports that the Veteran had a history 
of smoking a pack and a half a day for forty years.  VA treatment 
records also show that the Veteran was consistently advised to 
quit smoking and repeatedly offered referrals to a tobacco 
cessation program.  In this regard, the treatment records 
corroborate the negative nexus opinion set forth in the June 2008 
VA medical report, which attributes the Veteran's pulmonary 
condition to his longstanding history of smoking.  The Veteran 
has not claimed that he suffers from a lung disorder related to 
in-service tobacco use, and even if so, service connection for a 
disability based on an addiction to nicotine is prohibited for 
claims filed after June 9, 1998, as is the case here.  See 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2009).

The only evidence connecting the Veteran's current disability to 
service is his own testimony.  The Board acknowledges that the 
Veteran is competent to attest to factual matters of which he has 
first-hand knowledge, e.g., that he has trouble breathing.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
as a lay person, he has not been shown to be capable of making 
medical conclusions; thus, his statements regarding etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to report 
what comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  
Therefore, he cannot provide a competent opinion regarding the 
cause of his current disability.

Furthermore, while the Board does not doubt the sincerity of the 
Veteran's belief that his COPD and pulmonary fibrosis are 
attributable to his military service, the evidence of record 
contains some inconsistencies that diminish the probative value 
of his lay statements.  Notably, the Veteran testified at the 
April 2010 Travel Board hearing that he does not smoke.  Upon 
further questioning, he admitted that he did smoke in the past, 
but that this was "years ago."  VA treatment records, however, 
show that the Veteran only recently quit smoking in February 
2008.  The Veteran's four-decade history of tobacco abuse is 
well-documented in his VA and private medical records.  In this 
regard, the Board finds the Veteran's statements concerning the 
etiology of his current disability and continuity of 
symptomatology to be not credible.  See Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) (Credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.).  
Accordingly, the Board finds that there is no credible evidence 
linking the Veteran's COPD and pulmonary fibrosis to service.  

In light of the foregoing, the Board concludes that service 
connection for a respiratory disorder to include COPD and 
pulmonary fibrosis is not warranted.  The conditions have not 
been shown to have had their onset in service or to be otherwise 
related to service.  See Hickson, supra.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a respiratory disorder to include COPD and 
pulmonary fibrosis is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


